       Case 2:21-cr-50036-MTL Document 10 Filed 07/27/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-21-50036-001-PHX-MTL
10                  Plaintiff,                           ORDER
11   v.
12   Deborah Dorsey Peate,
13                  Defendant.
14
15          On April 23, 2021, the Clerk of the Court signed a “Clerk’s Notice of Post Judgment
16   Garnishment.” (Doc. 5.) That Notice states:
17                 . . . If you think you are not being given the benefit of the above
                   exemption, or other court orders or garnishments are not being
18                 given proper priority, you may ask the court for a hearing. If
19                 you want a hearing, you must notify the court within 20 days
                   after receipt of the notice. Your request must be in
20                 writing. . . . The hearing will take place within 10 days after
21                 the Clerk receives your request, if you ask for it to take place
                   that quickly, or as soon after that as possible.
22
     (Doc. 5-1 at 2.)
23
            On May 24, 2021, Defendant, proceeding pro se, sent an email to counsel for the
24
     Government, objecting “to the proposed 25% of [her] pay period according to the Writ of
25
     Garnishment.” (Doc. 7.) Counsel forwarded the email to the Clerk of the Court, who filed
26
     it as an answer. (Id.) The Government responded, arguing “Defendant did not request a
27
     hearing,” “provided no reason for her objection to the Writ,” and “did not raise any of the
28
     issues enumerated in 28 U.S.C. § 3202(d)(1)–(3).” (Doc. 8 at 4.)
       Case 2:21-cr-50036-MTL Document 10 Filed 07/27/21 Page 2 of 3



 1          The Government may enforce restitution orders in the same manner as the
 2   enforcement of fines, or “by all other available and reasonable means.” 18 U.S.C.
 3   § 3664(m)(1)(A); see also 18 U.S.C. § 3613(f). “The United States may enforce a judgment
 4   imposing a fine in accordance with the practices and procedures for the enforcement of a
 5   civil judgment under Federal law or State law.” 18 U.S.C. § 3613(a); see United States v.
 6   Berger, 574 F.3d 1202, 1204 (9th Cir. 2009). “The Federal Debt Collection Procedures Act
 7   of 1990 (‘FDCPA’) is such a statute.” United States v. Gianelli, 543 F.3d 1178, 1182 (9th
 8   Cir. 2008), cert. denied, 555 U.S. 1175 (2009). The FDCPA “provides the exclusive civil
 9   procedures for the United States to . . . recover a judgment on a debt.” 28 U.S.C. § 3001.
10   The FDCPA’s definition of “debt” includes “[a]n amount that is owing to the United States
11   on account of . . . fine . . . penalty . . . restitution.” 28 U.S.C. § 3002(3)(B). One procedure
12   is a writ of garnishment against a judgment-debtor’s property under 28 U.S.C. § 3205.
13          The FDCPA allows a judgment debtor to request a hearing upon receipt of the
14   Clerk’s Notice of Post Judgment Garnishment. 28 U.S.C. § 3202(d). The statute provides
15   that upon such a request, the court shall hold a hearing “as soon as practicable.” Id. The
16   statute further states that the issues at such hearing “shall be limited”:
17                 (1) to the probable validity of any claim of exemption by the
                   judgment debtor;
18
                   (2) to compliance with any statutory requirement for the
19                 issuance of the postjudgment remedy granted; and
20                 (3) if the judgment is by default and only to the extent that the
21                 Constitution or another law of the United States provides a
                   right to a hearing on the issue, to--
22
                           (A) the probable validity of the claim for the debt which
23                         is merged in the judgment; and
24                         (B) the existence of good cause for setting aside such
                           judgment.
25
     Id. “Although the Act states that the court ‘shall hold a hearing’ at the debtor’s request,
26
27   courts have denied a hearing where the debtor did not object based on one of the issues
     specified in 28 U.S.C. § 3202(d), where the objection is plainly without merit, or where the
28


                                                  -2-
       Case 2:21-cr-50036-MTL Document 10 Filed 07/27/21 Page 3 of 3



 1   objection was simply a matter of statutory interpretation.” United States v. Canfield, No.
 2   CR-01-00256-001-PHX-NVW, 2014 WL 6065769, at *3 (D. Ariz. Nov. 3, 2014) (quoting
 3   United States v. Miller, 588 F. Supp. 2d 789, 797 (W.D. Mich. 2008) (citations omitted)).
 4          The FDCPA also contains a provision permitting a judgment debtor to file written
 5   objections to a garnishee’s answer and request a hearing, within 20 days after receipt of the
 6   answer. 28 U.S.C. § 3205(c)(5). The judgment debtor’s objection and request for hearing
 7   under this provision must “state the grounds for the objection and bear the burden of
 8   proving such grounds.” Id. The limitations in § 3202(d) do not apply to a hearing requested
 9   under § 3205.
10          Here, Defendant sent her email before the garnishee’s answer was filed. (Compare
11   Doc. 7, with Doc. 9.) Thus, Defendant’s filing falls under § 3202(d). Defendant does not
12   expressly request a hearing. (Doc. 7.) Nor does Defendant raise any of the issues
13   enumerated in § 3202(d). (Id.) The judgment in this matter was not the result of default.
14   (Id.) Defendant does not dispute the Government’s compliance with statutory procedures.
15   (Id.) She does not assert an exemption to the non-exempt portion of her earnings under 26
16   U.S.C. § 6334. (Id.) And Defendant does not dispute that she owes a debt to the
17   Government. (Id.) Accordingly, the Court will not conduct a hearing and the Government
18   may proceed with garnishment.
19          Based on the foregoing,
20          IT IS ORDERED denying Defendant’s request for a hearing (Doc. 7).
21          IT IS FURTHER ORDERED that by no later than July 29, 2021, the Government
22   shall provide Defendant with a copy of this Order. The Government shall file a notice of
23   service of documents with the Court indicating its compliance with this order.
24          Dated this 27th day of July, 2021.
25
26
27
28


                                                 -3-
